Case 3:18-cr-00188-CHB-RSE Document 55 Filed 10/15/20 Page 1 of 1 PageID #: 161




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
             Plaintiff,                                )    Criminal Action No. 3:18-CR-188-CHB
                                                       )
   v.                                                  )
                                                       )    ORDER CONVERTING IN COURT
   GREGORY A. BUSH,                                    )      STATUS CONFERENCE TO
                                                       )      TELEPHONE CONFERENCE
             Defendant.                                )
                                                       )

                                          ***    ***       ***   ***
        This matter is before the Court on its own motion. Due to a conflict on the Court’s

 calendar, and neither party expressing any objection, the Status Conference in this case currently

 set to be held in court on October 15, 2020, [R. 51] will be converted to a status conference by

 telephone. Accordingly, and the Court being otherwise sufficiently advised,

        IT IS ORDERED as follows:

        1.        The in court Status Conference currently set for October 15, 2020, at 9:00 a.m., is

 CONVERTED to a telephone status conference before the Honorable Claria Horn Boom,

 United States District Judge. Counsel for the parties shall connect to the Telephone Status

 Conference by dialing the toll-free number 1-888-363-4735 and entering access code

 9522526#. Parties shall dial into the conference five (5) minutes prior to the Conference.

 Any victims wishing to listen to the Telephone Status Conference may call into the above-

 referenced number.

        This the 14th day of October, 2020.


 cc: Counsel of Record
                                                  -1-
